Grice, Justice.
The plaintiff in error sought by habeas corpus to obtain his discharge from prison, where he is serving a sentence of 3 to 10 years for possessing tools used to open safes and vaults and a sentence of 12 months for attempted burglary. Both sentences were pursuant to his pleas of guilty to indictments returned in Tatnall County. The grounds of his petition for habeas corpus were (1) that he was denied the right to counsel in that his attorney acted in complete disregard of his wishes and instructions and entered said pleas of guilty when in fact he was not guilty, and (2) that the court did not explain to him the meaning and effect of his pleas of guilty and over his protest accepted such pleas of guilty. Upon the hearing the evidence on the petitioner’s contentions was in conflict, the petitioner giving the only testimony in support of them while several witnesses testified to the contrary. Therefore, we cannot hold that the trial judge abused his discretion in resolving the issues against the petitioner and remanding him to the custody of the warden.

Judgment affirmed.


All the Justices concur.

Argued January 14, 1964
Decided February 6, 1964.
Lucio L. Russo■, for plaintiff in error.
Eugene Cook, Attorney General, F. Douglas King, Albert Sidney Johnson, Assistant Attorneys General, contra.